Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 2-21 are presented for examination.

Paper Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Information Disclosure Statements as received on 6/22/21 is considered.

Claim Rejections - 35 USC § 112 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-8, 10-14, and 16-21 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Referring to claim 16-21, the claims recites the tangible, non-transitory, computer readable medium of claim 14, however claim 14 appears to be method claim, which renders the claims vague and indefinite. The examiner views claims 16-21 depend on independent claims 15 and 17 respectively for further examination.
Referring to claims 3-8, 10-14, the claims recites the method as in claims 1 and 8, where the claims should be depended on claims 2 and 9 in order to have the proper dependency.  The examiner views claims 3-8 depend on claim 2 and 4 respectively and claims 10-14 depend on claim 9 for further examination.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lad, et al., US Patent Application Publication Number 2013/0311832, hereinafter  Lad, in view of Bugajski et al., US Patent Application Publication Number 2016/0224208, hereinafter Bugajski, in further view of Hill et al., US Patent Number 6,195,584, hereinafter Hill.
Referring to claim 1, Lad discloses a method, comprising: 
sending, by an endpoint device (figure 1, page 3 [0050], agents/devices 116-120) , information about the endpoint device to an agent controller (controller 114)(page 3 [0055], controller sends test parameters after agents 116-120 checks in); 
obtaining, by the endpoint device and from the agent controller, one or more or scheduled tests (page 3 [0055], controller sends test parameters after agents 116-120 checks in); 
performing, by the endpoint device, the one or more scheduled tests (page 3 [0055], tests are performed at devices 116-120); and 
uploading, by the endpoint device, results of the one or more scheduled tests to the agent controller (page 3 [0050], devices 116-120 sends test results back to controller 114).
Lad does not explicitly discloses where the endpoint device periodically sending its current state information.  
Bugajski teaches where the central device/controller may periodically request state information from each client devices or the central device/controller may receive status updates from the client when client experiences a state change (page 3 [0034]).
It would have been obvious to a person with ordinary skill in the art at the time the invention was made to incorporate the concept of the endpoint/client device to provide current state information of itself, periodically or when experience a state change, to the central device/controller of Bugajski to Lad, because both Lad and Bugajski discloses a central device to collect state information from the client devices for further processing. 
A person with ordinary skill in the art would have been motivated to make the modification to Lad, in order to be aware of the status of the monitored devices and provide proper testing to them.  
Furthermore, Lad does not explicitly discloses performed the assigned/scheduled test based on a determination that the current state information about the endpoint device satisfies a set of conditions in a test configuration for the one or more scheduled tests.
Hill teaches if the condition for initiating the test cease to be met, the test is terminated (Col 12 lines 4-11).

A person with ordinary skill in the art would have been motivated to make the modification to Lad to provide a safeguard for test in order to reduce unnecessary resource waste.  
Referring to claim 3, Lad in views of Bugajski and Hill discloses the method as in claim 2, Bugajski further teaches, sending, by the endpoint device, the current state information based on a network change of the endpoint device (Bugajski in page 3 [0034], teaches where the central device/controller may receive status updates from the client when client experiences a state change).
It would have been obvious to a person with ordinary skill in the art at the time the invention was made to incorporate the concept of the endpoint/client device to provide current state information of itself, periodically or when experience a state change, to the central device/controller of Bugajski to Lad, because both Lad and Bugajski discloses a central device to collect state information from the client devices for further processing. 
A person with ordinary skill in the art would have been motivated to make the modification to Lad, in order to be aware of the status of the monitored devices and provide proper testing to them.  


Referring to claim 4, Lad in views of Bugajski and Hill discloses the method as in claim 2, wherein performing, by the endpoint device, the one or more scheduled tests comprises: performing, by the endpoint device, the one or more scheduled tests according to the test configuration (Lad, page 4 [0057], test parameters are set (configuration) by the controller; page 3 [0055], test are performed by the endpoint devices 116-120).
Referring to claim 5, Lad in views of Bugajski and Hill discloses the method as in claim 4, wherein the test configuration comprises a parameter for the one or more scheduled tests selected from the group consisting of a test type, a target, and an interval (Lad, page 4 [0057], types of tests).
Referring to claim 6, Lad in views of Bugajski and Hill discloses the method as in claim 2, further comprising: obtaining, by the endpoint device, an indication from the agent controller that the current state information no longer satisfies the set of conditions in the test configuration for the one or more scheduled tests; and stopping, by the endpoint device, the performing of the one or more scheduled tests (Hill in Col 12 lines 4-11,  teaches if the condition for initiating the test cease to be met, the test is terminated).  The limitations of claim 6 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.
Referring to claim 7, Lad in views of Bugajski and Hill discloses the method as in claim 2, wherein the one or more scheduled tests comprise network monitoring tests or system monitoring tests (Lad, page 4 [0057], network tests).
Referring to claim 8, Lad in views of Bugajski and Hill discloses the method as in claim 2, wherein the set of conditions in the test configuration for the one or more scheduled 
Referring to claims 9-21, claims 9-21 encompasses the same scope of the invention as that of the claims 2-8.   Therefore, claims 9-21 are rejected for the same reason as the claims 2-8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made.  Applicant must show how the amendments avoid such references and objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 





Liang-che Alex Wang 
January 2, 2022

/LIANG CHE A WANG/Primary Examiner, Art Unit 2447